Exhibit 10.2

 

FIRST AMENDMENT TO THE

 

CORNERSTONE REALTY INCOME TRUST, INC.

 

1992 INCENTIVE PLAN

 

AMENDED AND RESTATED EFFECTIVE JULY 1, 2002

 

This FIRST AMENDMENT is dated as of May 25, 2004, to the Cornerstone Realty
Income Trust, Inc. 1992 Incentive Plan amended and restated effective July 1,
2002 (the “Plan”) by Cornerstone Realty Income Trust, Inc. (the “Company”).

 

The Company maintains the Plan. The Company’s Board of Directors has the
authority under Plan Section 11 to amend the Plan and now wishes to do so.

 

NOW, THEREFORE, the Plan is amended as follows:

 

I. Plan Section 11 is hereby deleted and replaced in its entirety by the
following:

 

11. Termination, Modification, Change. If not sooner terminated by the Board,
this Plan, as amended and restated, shall terminate at the close of business on
July 1, 2012. No Incentive Awards shall be made under the Plan after its
termination. The Board may terminate the Plan or may amend the Plan in such
respects as it shall deem advisable; provided that, if and to the extent
required by Rule 16b-3, no change shall be made that increases the total number
of shares of Company Stock reserved for issuance pursuant to Incentive Awards
granted under the Plan (except pursuant to Section 12), materially modifies the
requirements as to eligibility for participation in the Plan, or materially
increases the benefits accruing to Participants under the Plan, unless such
change is authorized by the shareholders of the Company. Notwithstanding the
foregoing, the Board may unilaterally amend the Plan and Incentive Awards as it
deems appropriate to ensure compliance with Rule 16b-3. Except as provided in
the preceding sentence, a termination or amendment of the Plan shall not,
without the consent of the Participant, adversely affect the Participant’s
rights under an Incentive Award previously granted to him.

 

II. This Amendment shall be effective as of May 25, 2004.

 

III. In all respects not amended, the Plan is hereby ratified and confirmed.

 

To record the adoption of the Amendment as set forth above, the Company has
caused this document to be signed as of the 25th day of May, 2004.

 

CORNERSTONE REALTY INCOME TRUST, INC. By:  

/s/ Glade M. Knight

--------------------------------------------------------------------------------

         Glade M. Knight.     Chief Executive Officer